
Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is made effective as of
February 11, 2013 (“Effective Date”), by and between Summer Energy Holdings,
Inc., a Nevada corporation (“Company”) and Roderick L. Danielson (“Executive”).
 
The parties agree as follows:
 
1.      Employment.  Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.


2.      Duties.


2.1      Position.  Executive shall be employed as President of Supply
Management and shall have the duties and responsibilities assigned by the
Company’s Board of Directors, as may be reasonably assigned from time to
time.  Executive shall perform faithfully and diligently all duties assigned to
Executive.  Company reserves the right to modify Executive’s duties at any time
in its sole and absolute discretion.


2.2      Best Efforts.  Executive will expend Executive’s best efforts on behalf
of Company and its subsidiaries, and will abide by all policies and decisions
made by Company, as well as all applicable federal, state and local laws,
regulations or ordinances.  Executive will act in the best interest of Company
at all times.  Executive shall devote such time and effort to the performance of
his assigned duties as is reasonably necessary or appropriate. The Company
acknowledges that Executive has other business interests and may be involved as
an officer or director of other businesses.  Notwithstanding the foregoing,
Executive agrees not to have or maintain any financial interest or participation
with any person or entity which is engaged, directly or indirectly, in any
business which competes with the Company.


3.      Term.


3.1      Initial Term.  The employment relationship pursuant to this Agreement
shall be for an initial term commencing on the Effective Date set forth above
and continuing until December 31, 2014 (“Initial Term”), unless sooner
terminated in accordance with paragraph 7 below.


3.2      Renewal.  On completion of the Initial Term specified in
subparagraph 3.1 above, this Agreement will automatically renew for subsequent
12 month terms unless either party provides 90 days advance written notice to
the other that such party does not wish to renew the Agreement for an additional
12 months.  In the event either party gives notice of nonrenewal pursuant to
this subparagraph 3.2, this Agreement will expire at the end of the current
term.


4.      Compensation.


4.1      Base Salary.  As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive an initial base
salary (the “Base Salary”) of $156,000 per annum, payable in accordance with the
normal payroll practices of Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
statutory payroll deductions.  In the event Executive’s employment under this
Agreement is terminated by either party, for any reason, Executive will be
entitled to receive Executive’s Base Salary prorated to the date of termination.

 
 

--------------------------------------------------------------------------------

 

 
4.2 Incentive Compensation.  Executive will be eligible to earn incentive
compensation in accordance with the provisions set forth in Exhibit A.


4.3 Equity Compensation.  From time to time, Executive will be granted stock
options to purchase shares of the Company’s Common Stock at an exercise price
equal to the fair market value of the stock on the date of grant.


5.      Customary Fringe Benefits; Medical Allowance.  Executive will be
eligible for all customary and usual fringe benefits generally available to
executives of Company subject to the terms and conditions of Company’s benefit
plan documents.  Without limiting the foregoing, the Company will pay mobile
telephone usage charges on behalf of Executive.  Company reserves the right to
change or eliminate the fringe benefits on a prospective basis, at any time,
effective upon notice to Executive.  As additional compensation, Executive shall
be paid $650 per month as a medical allowance.  Executive will also be entitled
to 3 weeks of paid vacation.


6.      Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company.  To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation in accordance with
Company’s policies.


7.      Termination of Executive’s Employment.


7.1      Termination for Cause by Company.  Although Company anticipates a
mutually rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause.  For purposes of this
Agreement, “Cause” is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) Executive’s material breach of this Agreement; and (c) Executive’s
conviction or entry of a plea of nolo contendere, for controversies that exceed
$10,000 in value, for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude.  In the event Executive’s employment is terminated in
accordance with this Section 7.1, Executive shall be entitled to receive
Executive’s Base Salary prorated to the date of termination.  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  Executive will not be entitled to
receive the Severance Payment described in Section 7.2 below.


7.2      Termination Without Cause by Company/Severance; Change of Control.


(a)         Company may terminate Executive’s employment under this Agreement
without Cause at any time on thirty (30) days’ advance written notice to
Executive.  In the event of (i) such termination without Cause, or (ii)
Executive’s inability to perform the essential functions of Executive’s position
due to a mental or physical disability or Executive’s death, or (iii) in the
event of the termination of Executive without Cause following a “Change of
Control” (as defined in Section 7.2(b) below), Executive will receive the Base
Salary then in effect, prorated to the date of termination, and a “Severance
Payment” equivalent to (a)  payment of compensation for an additional twelve
months, payable in accordance with

 
 

--------------------------------------------------------------------------------

 
 
Company’s regular payroll cycle or lump sum, and (b) the acceleration and
immediate vesting of all unvested stock options, warrants and/or restricted
stock granted hereunder, provided that Executive:  (i)  complies with all
surviving provisions of this Agreement as specified in Section 13.8 below; and
(ii) executes a full general release, releasing all claims, known or unknown,
that Executive may have against Company arising out of or any way related to
Executive’s employment or termination of employment with
Company.  Notwithstanding the foregoing, in the event the Company’s securities
are publicly traded on the date of Executive’s termination of employment, any
portion of the aggregate salary continuation payments described in clause
(iii)(a) of this Section 7.2 and any acceleration of unvested stock options and
warrants pursuant to clause (iii)(b) of this Section 7.2, which, if paid, would
exceed the Section 409A Safe Harbor Limit (as defined in Section 7.2(c) below),
such excess portion shall be paid to Executive in a lump sum on the first day of
the seventh calendar month immediately following the date of Executive’s
termination.


(b)         As used herein, “Change of Control” means:  (i) a sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving entity and in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the entity surviving such transaction or,
where the surviving entity is a wholly-owned subsidiary of another entity, the
surviving entity’s parent; or (iii) a reverse merger in which the Company is the
surviving entity but the shares of common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities of the surviving entity’s parent, cash or
otherwise, and in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than fifty percent (50%) of the voting power of the
Company or, where the Company is a wholly-owned subsidiary of another entity.


(c)         As used herein, “Section 409A Safe Harbor Limit” means an amount
equal to two (2) times the lesser of (i) Executive’s annual rate of compensation
for the taxable year immediately preceding the taxable year in which Executive’s
employment is terminated by the Company or (ii) the dollar amount in effect
under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, for
the taxable year in which Executive’s employment is terminated.


(d)         In the event that the benefits provided to Executive under this
Agreement, and any other agreements, plans or arrangements to which Executive
may be a party with the Company, cause Executive to incur an excise tax under
Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
corresponding provisions of applicable state tax law in connection with a Change
of Control, then the Company will pay Executive an additional amount sufficient
to reimburse Executive for (i) the excise tax imposed on such benefits, and (ii)
the federal and state income, employment and excise taxes, determined on a fully
“grossed-up” basis, imposed on the benefits payments provided.  The Company
shall be entitled to withhold from the payment required hereunder such taxes as
it may be required to withhold under applicable tax law, and any such withheld
taxes shall be treated as paid to Executive hereunder.

 
 

--------------------------------------------------------------------------------

 



7.3      Voluntary Resignation by Executive for Good
Reason/Severance.  Executive may voluntarily resign Executive’s position with
Company for Good Reason, at any time on thirty (30) days’ advance written
notice.  In the event of Executive’s resignation for Good Reason, Executive will
be entitled to receive the Base Salary then in effect, prorated to the date of
termination, and the Severance Payment described in Section 7.2. above, provided
Executive complies with all of the other conditions set out in Section 7.2.
above.  All other Company obligations to Executive pursuant to this Agreement
will become automatically terminated and completely extinguished.  Executive
will be deemed to have resigned for Good Reason in the following
circumstances:  (a)  Company’s material breach of this Agreement;
(b)  Executive’s Base Salary is reduced by more than 10% below Executive’s
salary in effect at any time during the preceding twelve months; (c) Executive’s
position and/or duties are modified so that Executive’s duties are no longer
consistent with the position of a President of Supply Management, or Executive
no longer reports to the Chief Executive Officer; or (d)  Company relocates
Executive’s principal place of work to a location more than sixty (60) miles
from the Company’s current location, without Executive’s prior written
approval.  Notwithstanding the foregoing, in the event the Company’s securities
are publicly traded on the date of Executive’s termination of employment, any
portion of the aggregate salary continuation payments described in clause
(iii)(a) of Section 7.2 above and any acceleration of unvested stock options and
warrants pursuant to clause (iii)(b) of Section 7.2, which, if paid, would
exceed the Section 409A Safe Harbor Limit (as defined in Section 7.2(c) above),
such excess portion shall be paid to Executive in a lump sum on the first day of
the seventh calendar month immediately following the date of Executive’s
termination.


7.4      Voluntary Resignation by Executive Without Good Reason.  Executive may
voluntarily resign Executive’s position with Company without Good Reason, at any
time after the Initial Term, on thirty (30) days’ advance written notice.  In
the event of Executive’s resignation without Good Reason, Executive will be
entitled to receive only the Base Salary for the thirty-day notice period and no
other amount for the remaining months of the current term, if any.  All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.  In addition, executive
will not be entitled to receive the Severance Payment described in Section 7.2
above.


7.5      Termination of Employment Upon Nonrenewal.  In the event either party
decides not to renew this Agreement for a subsequent 12 months in accordance
with subparagraph 3.2 above, the Agreement will expire, Executive’s employment
with Company will terminate and Executive will only be entitled to Executive’s
Base Salary paid through the last day of the then current contract term. All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to the Severance Payment described in subparagraph 7.2 above.
 
8.      No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company unless so disclosed and
approved by the Board of Directors. Such work shall include, but is not limited
to, directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during the term of Executive’s employment with Company,
as may be determined by the Board of Directors in its sole discretion.  If the
Board of Directors believes such a conflict exists during the term of this
Agreement, the Board of Directors may ask Executive to discontinue the other
work or resign employment with Company.   In addition, Executive

 
 

--------------------------------------------------------------------------------

 

agrees not to refer any client or potential client of Company to competitors of
Company, without obtaining Company’s prior written consent, during the term of
Executive’s employment.


9.      Reserved.  


10.      Non-Solicitation.


10.1.                 Non-solicitation of Customers or Prospects.  Executive
acknowledges that information about Company’s customers and business methods is
confidential and constitutes trade secrets.  Accordingly, Executive agrees that
during the term of this Agreement and for a period of  twelve (12) months after
the termination of  Executive’s employment with Company, Executive will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Company’s relationship with any of its
customers by soliciting or encouraging others to solicit any of them for the
purpose of diverting or taking away business from Company.


10.2.         Non-solicitation of Company’s Employees.  Executive agrees that
during the term of this Agreement and for a period of twelve (12) months
after  after the termination of Executive’s employment with Company, Executive
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Company’s business by
soliciting, encouraging or attempting to hire any of Company’s employees or
causing others to solicit or encourage any of Company’s employees to discontinue
their employment with Company.


11.      Injunctive Relief.  Executive acknowledges that Executive’s breach of
the covenants contained in Section 10 (collectively, the “Covenants”) would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.


12.      Agreement to Arbitrate. To the fullest extent permitted by law,
Executive and Company agree to arbitrate any controversy, claim or dispute
between them arising out of or in any way related to this Agreement, the
employment relationship between Company and Executive and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law.  Claims for
workers’ compensation, unemployment insurance benefits and Company’s right to
obtain injunctive relief pursuant to paragraph 11 above are excluded.  For the
purpose of this agreement to arbitrate, references to “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement shall apply to them to the extent Executive’s
claims arise out of or relate to their actions on behalf of Company.


12.1.         Consideration.   The mutual promise by Company and Executive to
arbitrate any and all disputes between them rather than litigate them before the
courts or other bodies, provides the consideration for this agreement to
arbitrate.


12.2.         Initiation of Arbitration.  Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims.  In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.

 
 

--------------------------------------------------------------------------------

 
 


12.3.         Arbitration Procedure.  The arbitration will be conducted in
Houston, Texas by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”).  The parties are entitled to representation by an attorney
or other representative of their choosing.  The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Texas.  The parties agree to abide by and perform any award rendered by
the arbitrator.  Judgment on the award may be entered in any court having
jurisdiction thereof.


12.4.         Costs of Arbitration.  Each party shall bear one half the cost of
the arbitration filing and hearing fees, and the cost of the arbitrator, but
recovery of these fees and costs may be awarded to the prevailing party as part
of the final arbitration award.


13.      General Provisions.


13.1.         Successors and Assigns.  Except as excluded by the change in
control provisions, above, the rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.


13.2.         Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing that and every other provision
of this Agreement.


13.3.         Attorneys’ Fees.  Each side will bear its own attorneys’ fees in
any dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party as part of the final arbitration award
or judgment.


13.4.         Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the minimum extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


13.5.         Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its
terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.


13.6.         Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of Texas.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Houston, Texas, if applicable, in any action, suit, or proceeding arising out of
or relating to this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
13.7.         Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.


13.8.         Survival.  Sections 8 (“No Conflict of Interest”), 10
(“Non-solicitation”), 11 (“Injunctive Relief”), 12 (“Agreement to Arbitrate”),
13 (“General Provisions”) and 14 (“Entire Agreement”) of this Agreement shall
survive Executive’s employment by Company.
 
14.      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral.  This Agreement may be amended or modified only with the
written consent of Executive and the Board of Directors of Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


                                                       Summer Energy Holdings,
Inc.:
Dated: February 11, 2013
By:           /s/ Neil M.
Leibman                                                      
Its:           Chief Executive
Officer                                                      




Executive:


Dated: February 8, 2013                                      /s/ Roderick L.
Danielson                                           
Roderick L. Danielson

 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


INCENTIVE COMPENSATION




 
 
·
In the event Company reaches a level of 25,000 new customers in the first year
of Executive’s employment (as measured by the Electric Reliability Council of
Texas from the date of this Agreement), then Executive will be granted fully
vested options to purchase 25,000 common shares of Company on the date on which
Company exceeds such 25,000 new customer threshold, with a strike price at the
then-current fair market value of such  shares, pursuant to the terms of a Stock
Option Grant Agreement by and between Company and Executive.

 
 
·
In the event Company reaches a level of 50,000 new customers prior to the end of
the second year of Executive’s employment (as measured by the Electric
Reliability Council of Texas from the date of this Agreement), then Executive
will be granted an additional fully vested options to purchase 25,000 common
shares of Company on the date on which Company exceeds such 50,000 new customer
threshold, with a strike price at the then-current fair market value of
such  shares, pursuant to the terms of a Stock Option Grant Agreement by and
between Company and Executive.

 


 

 
 

--------------------------------------------------------------------------------

 
